PER CURIAM.
This case came on to be heard on the application for interlocutory injunction against the Railroad Commission and the Attorney General of Texas to prevent them from enforcing article ■ 6066a of Vernon’s Annotated Civil Statutes of the state of Texas to suspend and restrain the execution of the so-called tender rulés and regulations of the commission. The commission and the Attorney General presented a motion to dismiss the ancillary bill upon which the prayer for interlocutory injunction is based, both on the ground that the original bill presented no equity and should be dismissed, and on the ground that the ancillary bill considered by itself was without equity.
The defendant Thomas, the Collector of Internal Revenue, also appeared and urged a motion to dismiss the bill as to him.
It was thereupon agreed that both motions to dismiss and the motion for interlocutory. injunction should be regarded as submitted either to the statutory court of three judges or to the individual judge of the court accordingly as it might later be determined which court had jurisdiction thereof.
Thereupon the pleadings, the affidavits and the motions to dismiss were considered.
The statutory court being now of the_ opinion that the motion for interlocutory injunction should be denied for want of any sufficient equity to sustain its granting, it will be so ordered by appropriate decree to be presented to the sitting District Judge.
As to the motions of the Collector and the Attorney General to dismiss, these are taken under further consideration.